 



Exhibit 10.1
SUMMARY OF
EXECUTIVE BONUS PLAN
PURPOSE
The purpose of the Executive Bonus Plan is to encourage the achievement of
defined corporate and individual performance objectives that contribute directly
to the profits of Dayton Superior Corporation (the “Company”).
DEFINITIONS

  •   Plan means this Executive Bonus Plan.     •   Compensation Committee means
the Compensation Committee established by the Board of Directors of the Company.
    •   Participant means an employee selected to participate in the Plan.     •
  Year means a calendar year.

ADMINISTRATION
Except for the authority reserved to the Compensation Committee as described
herein, the Plan shall be administered by the Dayton Superior Corporation
Administration Group, which consists of the President and Chief Executive
Officer, Vice President and Chief Financial Officer, Vice President, — Corporate
Accounting, Vice President — Human Resources, and Corporate Treasurer.
The Compensation Committee must approve the selection of all Participants in the
Plan and the payment of all bonuses awarded under the Plan.
The Compensation Committee annually shall determine: (i) the performance
measure(s) on which annual bonuses under the Plan for that year will be based,
(ii) the target for the performance measure(s) so determined, (iii) the relative
weighting to be given to each selected performance measure, if more than one,
and (iv) the threshold and range, if any, of performance for each performance
measure for that year for which bonuses will be paid to Participants. The
determination of the Company’s actual performance under the identified
performance measure(s) for a year shall be made by the Compensation Committee.
In determining whether bonuses are payable under the Plan for a particular year,
the Compensation Committee, in its sole discretion, may take into account such
factors, including unusual or non-recurring items, as it deems appropriate.
Notwithstanding that the identified performance measures are not met to the
specified level for the payment of bonuses under the Plan in any year, the
Compensation Committee, in its sole discretion, may approve the payment of
discretionary bonuses under the Plan, as it deems appropriate.
Each Participant in the Plan for any year shall have a bonus opportunity that
shall be a percentage (which may vary based on the relative achievement of the
performance measures determined by the Compensation Committee) of the
Participant’s base salary. The percentage bonus opportunity may vary among
Participants based on the position and level of responsibility of the
Participant and market-based compensation comparisons. The bonus opportunity for
Participants who are executive officers of the Company shall be recommended by
the President and Chief Executive Officer of the Company and shall be approved
by the Compensation Committee. The bonus opportunity for Participants who are
not executive officers of the

 



--------------------------------------------------------------------------------



 



Exhibit 10.1
Company shall be approved by the President and Chief Executive Officer of the
Company, subject to review by the Compensation Committee.
ELIGIBILITY
Eligibility for the Executive Bonus Plan will be reviewed by the Compensation
Committee each year.
As a condition to receiving payment of an annual bonus under the Plan, a
Participant must be employed by the Company or a subsidiary at the time that the
bonus is paid. If a Participant ceases to be employed by the Company or a
subsidiary prior to the time bonuses under the Plan are paid, the Participant
will forfeit all rights to such bonus. Subject to approval by the Compensation
Committee, annual bonuses under the Plan generally will be made by March 15th of
the year following the year for which the bonuses are earned, subject to
completion of the annual audit of the Company’s financial statements.
LIMITATIONS
The Plan shall not be construed as a contract of employment. No rights in the
Plan shall be deemed to accrue to any Participant, and no Participant or other
person shall, because of the Plan, acquire any right to an accounting or to
examine the books or affairs of the Company.
The Compensation Committee may at any time terminate or amend the Plan as it
shall deem advisable and in the best interest of the Company.

 